Citation Nr: 1604484	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  11-29 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a compensable disability rating for right knee chondromalacia prior to December 19, 2013.  

2. Entitlement to a disability rating in excess of 10 percent for right knee chondromalacia since December 19, 2013. 

3. Entitlement to a disability rating in excess of 10 percent for lumbosacral strain. 

4. Entitlement to a compensable rating for hemorrhoids.  

5. Entitlement to service connection for a cervical spine disability.  

6. Entitlement to service connection for a right ankle disability. 

7. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1971 to July 1987. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).

In July 2015, the Veteran testified regarding this matter at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

Also, during the pendency of his appeal, the Veteran raised the issue of entitlement to a TDIU.  Whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to a TDIU is before the Board.

The issues of entitlement to a compensable disability rating for hemorrhoids and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period on appeal prior to December 19, 2013, the Veteran's right knee chondromalacia was manifested by complaints of pain and decreased motion.  

2. For the period since December 19, 2013, the Veteran's right knee chondromalacia was manifested by complaints of pain and limitation of flexion is non-compensable with no evidence of limitation of extension. 

3. The Veteran's lumbosacral strain is manifested by 0 to 90 degrees of flexion and 0 to 30 degrees of extension; was not manifested by incapacitating episodes or unfavorable ankylosis of the thoracolumbar spine.

4. Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran's cervical spine disability is etiologically related to service. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, for the period prior to December 19, 2013, the criteria for a 10 percent rating, and no higher, for right knee chondromalacia has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

2. The criteria for a disability rating in excess of 10 percent for right knee chondromalacia for the period since December 19, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

3. The criteria for a disability rating in excess of 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

4. The criteria for service connection for a cervical spine disability has been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307(a)(3), 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in July 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided VA examinations of his claimed right knee chondromalacia and lumbosacral strain in August 2009 and June 2014.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the July 2015 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

III. Increased Rating

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes


Right Knee Chondromalacia

The Veteran avers he is entitled to a compensable rating prior to December 19, 2013, and a rating in excess of 10 percent thereafter.  Additionally, his representative avers during the July 2015 Board hearing that the Veteran suffers from instability.  The Veteran complains of weakness and giving out.  The Veteran reported he wore a brace and used a cane.   

The RO initially assigned a noncompensable rating for right chondromalacia, effective July 25, 1987, pursuant to Diagnostic Code 5257.  In a January 2015 rating decision, the RO increased the rating to 10 percent pursuant to Diagnostic Code 5257.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability, is rated at 10 percent for slight instability, at 20 percent for moderate instability, and 30 percent for severe instability.  

Alternative and additional Diagnostic Codes for the leg and the knee are available under 38 C.F.R. § 4.71a, as follows:

Diagnostic Code 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent.

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 provides for a 10 percent rating for "Cartilage, semilunar, removal of, symptomatic."  

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.  Rating limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

Diagnostic Code 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent. 

Diagnostic Code 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.  Because the Veteran is already in receipt of at least a 10 percent rating throughout the appeal period, a higher rating under Diagnostic Code 5263 is unavailable to the Veteran.

Turning to the evidence of record, a May 7, 2009, VA radiologic test of the Veteran's right knee "suggestion of high riding patella with mild tricompartmental degenerative change."  No effusion was noted.  A May 12, 2009, VA treatment record notes an x-ray of the Veteran's right knee was normal, except a slightly high riding patella bone.  

A July 2009, VA treatment record notes an impression of the right knee from May 7, 2009, was "suggestion of high riding patella with mild tricompartmental degenerative change."  Assessment was right knee pain due to DJD. 

The Veteran was afforded a VA examination in August 2009.  The Veteran reported weakness, stiffness, swelling, lack of endurance, tenderness, and pain.  He did not experience heat, redness, giving way, locking, fatigability, deformity, drainage, effusion, subluxation, or dislocation.  He experienced flare-ups as often as four times per month and each time lasted for four days.  The flare-ups were precipitated by physical activity.  During the flare-ups, he could not walk normally and had limitation of motion of the joint, which he described as not being able to bend his knee as before.  He reported difficulty walking/standing.  "Sometimes painful and popping while walking."  Upon examination, the Veteran's posture and gait were within normal limits.  Examination of his feet did not reveal any signs of abnormal weight bearing, breakdown, callosities, or any unusual shoe wear pattern.  He further did not require any assistive devices for ambulation.  The examiner notes that on the right knee, there was guarding of movement and limited examination secondary to lack of patient cooperation.  There were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, or subluxation.  Active range of motion testing revealed flexion to 140 degrees.  Extension was normal.  Repetitive-use testing was not possible because of guarding and lack of Veteran cooperation.  X-rays conducted in conjunction with the examination revealed a negative right knee.  

A March 2010 VA treatment record notes "rt [right] knee pain-due to djd [degenerative joint disease]."  A December 2013 VA treatment record notes "rt knee djd." 

The Veteran was afforded another VA examination in June 2014.  The Veteran denied flare-ups.  Active range of motion testing revealed flexion to 135 degrees, with objective evidence of painful motion beginning at 135.  Extension was normal with no objective evidence of painful motion.  Upon repetitive-use testing, flexion was to 135 degrees and extension was again normal.  The examiner found the Veteran had functional loss and/or functional impairment of the knee, indicating contributing factors of the disability were less movement than normal and pain on movement.  Muscle strength was normal, joint stability was normal, and there was no evidence of patellar subluxation/dislocation.  The examiner also noted the Veteran did not use any assistive device.  X-rays conducted concurrently with the examination revealed a negative knee.  The examiner opined that "[t]here are contributing factors of pain, weakness, fatigability and/or incoordination BUT NO additional limitation of functional ability of the knee joint during flare-ups or repeated use over time."  The examiner diagnosed him with chondromalacia.  

Affording the Veteran reasonable doubt, the Board finds that for the entire period on appeal, a disability rating of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for the Veteran's right knee chondromalacia is warranted.  In this regard, the Board notes that in January 2015, the RO awarded the Veteran a 10 percent rating under Diagnostic Code 5257 based on the findings in a December 2013 VA treatment record that noted the Veteran reported right knee pain that continued to worsen.  The RO further noted a 10 percent rating was assigned based on painful or limited motion of a major joint.  A review of the record reveals that during the entire time period on appeal, the Veteran has continuously complained of pain and limited motion of his right knee.  Thus, a 10 percent rating is warranted for the entire period on appeal.  

In making this finding, the Board has considered whether a higher 20 or 30 percent rating would be appropriate.  However, during his August 2009 VA examination the Veteran reported that he did not experience giving way or subluxation and the VA examiner found no instability or subluxation.  Additionally, the June 2014 VA examiner found joint stability was normal, and there was no evidence of patellar subluxation/dislocation.  Thus, the Board finds the record does not reflect a finding of more than slight instability, therefore a rating of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257 is warranted.

In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. at 205 -06.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. §§  4.40, 4.59; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  Here, the Board finds that a 10 percent rating for the Veteran's right knee chondromalacia under Diagnostic Code 5257 properly compensates him for the extent of functional loss resulting from symptoms like painful motion.  Moreover, given the Veteran's overall range of motion on both examinations, the Board finds that the preponderance of the evidence is against entitlement to a separate rating based on limitation of flexion or extension for the right knee.  The August 2009 VA examination noted flexion was to 140 degrees and the June 2014 VA examiner found flexion was limited to 135 degrees, accounting for pain.  Limitation of extension was at no time measured to more than 0 degrees.  An alternative rating on the basis of limitation of motion is therefore not warranted.

In addition, the Board has considered whether a higher rating or additional rating is warranted under any other potentially applicable diagnostic code related to the knees.  The Veteran does not have knee ankylosis, dislocated or removed semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Consideration of Diagnostic Codes 5256, 5258, 5259, 5262 or 5263 is therefore not warranted.  

The Board notes that the VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  VAOPGCPREC 9-98.  See also Esteban v. Brown, 6 Vet. App. at 259; Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  The Board finds the evidence of record does not demonstrate the Veteran has been diagnosed with arthritis of the right knee.  While a May 7, 2009, VA radiologic test of the Veteran's right knee found  mild tricompartmental degenerative changes present, noting "suggestion of high riding patella with mild tricompartmental degenerative change," a May 12, 2009, VA treatment record notes an x-ray of the Veteran's right knee was normal, except a slightly high riding patella bone, x-rays conducted in conjunction with the August 2009 VA examination revealed a negative right knee, and x-rays conducted simultaneously as the June 2014 VA examination revealed a negative knee.  The Board finds a preponderance of the evidence is against a finding that the Veteran has any x-ray finding of arthritis; thus, a separate rating under Diagnostic Code 5003 is not warranted.  

Accordingly, the Board finds that for the entire period on appeal, the Veteran is entitled to a 10 percent rating, and no greater, under Diagnostic Code 5257.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the finding of a rating in excess of 10 percent, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Lumbosacral Strain

The Veteran's lumbosacral strain is currently assigned a 10 percent rating, pursuant to Diagnostic Code 5237, effective July 25, 1987.  

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Disease Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

A 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V.)

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (5).

The General Rating Formula also provides for the assignment of separate disability evaluations under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  General Rating Formula, Note (1).  

38 C.F.R. § 4.71a, Diagnostic Code 5243, also is potentially applicable to the Veteran's cervical spine disorder.  It addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent evaluation is for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Formula for Rating IVDS, Note (1).  Each spinal segment manifesting clearly distinct effects of IVDS is to be rated separately.  Id., Note (2).

The Veteran avers during his July 2015 Board hearing that he suffers from incapacitating episodes.  Four, five, or six times a year his back conditions are so bad he only gets out of bed because he had to.  Those episodes would last "about two days, three days, max, probably."  The Veteran asserts a doctor had never prescribed him bedrest.  

A May 7, 2009, VA radiologic test revealed slight narrowing at the L5-S1 disc space level, which may be developmental or degenerative.  A May 12, 2009, VA treatment record notes an x-ray revealed slight degenerative arthritis at lumbar five and sacral one level otherwise normal.  A July 2009 VA treatment record notes the Veteran complained of low back pain and sharp pain radiating down his posterior right lower extremity to the mid-thigh.  Diagnosis was low back pain.  A radiologic test result revealed slight narrowing of the L5-S1 disc.  Range of motion was within normal limits, muscle strength was normal, sensation was intact, and straight leg test was normal.  The Veteran was not tender to pressure and gait was normal.  

The Veteran was afforded a VA examination in August 2009.  The Veteran reported being able to walk 100 yards in approximately 25 minutes.  He had a history of falls and associated stiffness, spasms, and decreased motion.   He reported no fatigue, paresthesias, or numbness.  He further had weakness of the spine.  Upon examination, the examiner found the Veteran's posture and gait were within normal limits.  Examination of the feet did not reveal any signs of abnormal weight bearing, breakdown, callosities, or any unusual shoe wear pattern.  He further did not require any assistive devices for ambulation.  There was no radiating pain on movement, muscle spasm was absent, no tenderness was noted, no weakness, and there was no guarding of movement.  Muscle tone and musculature were normal, straight leg test was negative, no atrophy was present, and no ankylosis was present.  His active range of motion was to 90 degrees of forward flexion, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  Upon repetitive range of motion testing, range of motion remained the same.  The examiner found the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner further found no sensory deficits from L1-L5 or S1, no motor weakness, and normal reflexes.  X-rays conducted simultaneously with the examination revealed a negative lumbar spine.  The examiner opined there was no changed in diagnosis and the Veteran's condition was quiescent.  

A May 14, 2012 VA treatment record notes the Veteran denied any radiation to his lower leg.  A January 2013 VA treatment record notes the Veteran complained of pain over his left sacroiliac joint area.  Radiographs of the lumbar spine were performed that revealed unremarkable radiographs of the sacroiliac joints.  A subsequent January 2013 record notes x-rays of the Veteran's lower back were normal.   

The Veteran was afforded a VA examination in June 2014.  The Veteran denied flare-ups.  On examination, his active range of motion was to 80 degrees of forward flexion, with painful motion at 80 degrees, extension to 30 degrees or greater, with pain at 30 degrees or greater, left and right lateral flexion to 30 degrees or greater without pain, and left and right lateral rotation to 30 degrees or greater without pain. Upon repetitive range of motion testing, forward flexion was to 85 degrees and range of motion remained the same for extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation.  The examiner further found the Veteran had function loss and/or functional impairment of the thoracolumbar spine, indicating contributing factors of the disability to be less movement than normal and pain on movement.  No guarding, muscle spasm, muscle atrophy, tenderness, or pain to palpation, and normal reflexes, muscle strength, and sensation to light touch.  Straight leg test was negative and the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy or any other neurologic abnormalities or findings related to the thoracolumbar spine.  The Veteran did not use any assistive device.  An x-ray done in conjunction with the examination revealed narrowing of disc height at L5-S1 and minimal scoliosis convex left; S1 joints were unremarkable.  The impression was narrowing of the disc height L5-S1 consistent with degenerative disc disease.  The examiner found the Veteran had gait within normal limits and "contributing factors of pain, weakness, fatigability and/or incoordination BUT NO additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time."  The examiner diagnosed strain and degenerative osteoarthrosis and opined there was no change in diagnosis.  

Based on the evidence of record, a rating in excess of 10 percent is not warranted.  At no point during the pendency of this claim does the evidence of record demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As noted above, the August 2009 VA examiner found no guarding or muscle spasms and found forward flexion to 90 degrees and left and right lateral rotation to 30 degrees without pain.  Additionally, the June 2014 VA examiner found no guarding or muscle spasms and found forward flexion to 80 and 85 after repetitive use and left and right lateral rotation and left and right flexion to 30 degrees or greater without pain.  In the absence of such evidence, a disability rating in excess of 10 percent cannot be assigned under the General Rating Formula.

Additionally, there is also no credible evidence of limitation of motion or of pain on use or flare-ups that result in limitation of motion to the extent that would warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran has consistently reported pain, there is no objective evidence of pain on active range of motion or after three repetitions.  Rather, the June 2014 VA examination found after three repetitions the Veteran's forward flexion increased to 85 degrees , thus the Board finds that the 10 percent disability ratings adequately compensates him for his painful motion and functional loss.  Also given that the Veteran's complaints do not prevent him from achieving essentially normal measured range of motion they do not support a finding of additional functional loss for higher ratings.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for the assignment of a higher rating under these circumstances.  While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, he is already being adequately compensated for pain.

As to the possibility of an alternative rating under Diagnostic Code 5243 for Intervertebral Disc Syndrome, there is no indication in the record that there have been any incapacitating episodes involving bedrest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  Indeed, the Veteran asserts during his July 2015 Board hearing that he has not been prescribed bedrest by a physician.  An alternative rating under Diagnostic Code 5243 is therefore not warranted. 

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, the RO rated the Veteran's lumbosacral strain under Diagnostic Code 5237, which addresses degenerative arthritis.  Diagnostic Code 5003 addresses degenerative arthritis.  However, in this case, the maximum evaluation possible under Diagnostic Code 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Therefore, it does not allow for a higher evaluation.  Diagnostic Codes 5235 through 5241 are not applicable; even if they were, disabilities under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above, and would not allow for an increased rating.  There are no other applicable codes available for consideration.

Any associated objective neurologic abnormalities, such as may affect the extremities, or cause bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  Note (1).  The Board observes that there is no objective evidence of any neurological complications as a result of service-connected lumbosacral strain.  The Board can find no indication of any lumbar spine radiculopathy.  In short, the Board finds that the Veteran has no associated objective neurological complications of the service-connected low back disability.

Although a July 2009 VA treatment record notes the Veteran complained of low back pain and sharp pain radiating down his posterior right lower extremity to the mid-thigh and radiologic test results revealed slight narrowing of the L5-S1 disc, the same record found muscle strength was normal, sensation was intact, and straight leg test was normal.  Additionally, the Veteran was not tender to pressure.  Moreover, the August 2009 VA examiner found no sensory deficits from L1-L5 or S1, no motor weakness, and normal reflexes.  Moreover, the June 2014 VA examiner found the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy or any other neurologic abnormalities or findings related to the thoracolumbar spine.  Furthermore, the Veteran denied any radiation to his lower leg in a May 2012 VA treatment record.  

While the Veteran is competent to give evidence about what he observes or experiences concerning his lumbosacral strain, he is not competent to identify a specific level of disability of his lumbar spine disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's lumbosacral strain has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's spine disability is evaluated, including forward flexion.  As such, the Board finds these records to be the most probative evidence with regard to whether a rating in excess of 10 percent is warranted.

Accordingly, the Board finds that the claim of entitlement to a disability rating in excess of 10 percent for lumbosacral strain must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Extraschedular

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his right knee chondromalacia and lumbosacral strain are more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for a higher schedular rating was considered, but the ratings assigned were upheld because the rating criteria are adequate.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disabilities.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

III. Service Connection

The Veteran contends he is entitled to service-connection for a cervical spine disability.  


Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002). 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Service treatment records reflect a September 1976 record notes the Veteran complained of cervical pain for two days.  He was diagnosed with muscle strain.  He was given valium.  A March 1978 record notes the Veteran complained of cervical pain.  

Post-service records reflect that a May 2009 VA radiologic test revealed multilevel cervical spondylosis.  

The Veteran was afforded a VA examination in August 2009.  The examiner diagnosed him with cervical spondylosis and noted x-rays done in conjunction with the examination revealed degenerative disc disease with bilateral neural foraminal narrowing at C5-6 and C6-7.  

A December 2011 private treatment record notes the Veteran had chronic neck pain since his time in the military.  

The Veteran was afforded another VA examination in June 2014.  X-rays done together with the examination revealed degenerative disc disease at C5-6 and C6-7 with narrowing of neural foramina bilaterally.  He was diagnosed with degenerative osteoarthrosis.  The examiner noted he only reviewed the Veteran's military service treatment records and department of defense Form 215 separation document and opined that the claimed condition was less likely than not incurred in or caused by the in-service injury, event, or illness.  The examiner explained that:

It is less likely than not that the claimant's current degenerative spinal changes are due to isolated strains he may have incurred in military service decades ago, as those strains would have resolved decades age.  It is more than likely that the degeneration is due to the cumulative stresses on the spine down through the years a he has aged and become more and more physically deconditioned.

An August 2015 private treatment record by Dr. S.K. notes the Veteran's service treatment records were reviewed.  Dr. S.K noted the Veteran had a current diagnosis of multilevel cervical spondylosis.  After review of the record, Dr. S.K. found it was at least as likely as not that the Veteran's cervical spine disability was caused by, arose during, or aggravated by service.  She explained his military records showed he had neck pain which persisted despite taking medication.  

After carefully reviewing and weighing the competent medical evidence of record, the Board finds that the evidence is in relative equipoise as to the issue on appeal.  For the reasons set forth below, service connection for a cervical spine disability is granted.  

The Board finds no reason to disregard the positive nexus opinion from Dr. S.K. concerning the Veteran's cervical spine disability.  Although the Board notes the June 2014 VA examiner opined it was less likely than not that the Veteran's current cervical spine disability was related to service, both the VA examiner and Dr. S.K. reviewed the Veteran's military records in forming their opinions.  Moreover, the Veteran complained of neck pain in September 1976, was given medication and complained about it again in March 1978, confirming Dr. S.K's opinion that the Veteran had persistent neck pain despite taking medication.  Thus, the Board finds the evidence is in equipoise and affording the Veteran reasonable doubt the Board finds the Veteran is entitled to service connection for a cervical spine disability.  That said there is no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran's cervical spine disability is related to service and service connection must be granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

IV. Withdrawal

During his July 2015 Board hearing, the Veteran expressed a desire to withdraw the claim for entitlement to service connection for a right ankle disability.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran has withdrawn the appeal on the issue of entitlement to service connection for a right ankle disability for the entirety of the period on appeal.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.












							[CONTINUED ON NEXT PAGE]
ORDER

Entitlement to a 10 percent disability rating, but no greater, for service-connected right knee chondromalacia prior to December 19, 2013, is granted, subject to the law and regulations governing payment of monetary benefits.

Entitlement to service connection for a cervical spine disability is granted. 

Entitlement to a disability rating in excess of 10 percent for service-connected right knee chondromalacia since December 19, 2013, is denied.  

A rating in excess of 10 percent for lumbosacral strain is denied. 

The appeal on the issue of entitlement to service connection for a right ankle disability has been withdrawn and dismissed.  


REMAND

As noted above, with regard to the claim for TDIU, the Court stated that when the issue of entitlement to a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board has jurisdiction to consider that issue.  See Rice, supra.  The Court indicated that if the Board determines that further action by the RO is necessary with respect to the issue, the Board should remand that issue.  Here, the Veteran reported in a January 2014 statement that he was no longer working as of December 20, 2013.  Specifically, stating he was recently diagnosed with diabetes and depression and the medication prescribed combined with his other severe ailments made it extremely difficult if not impossible for him to continue his work.  Additionally, an October 2014 VA treatment record notes the Veteran reported he was not being able to work due to his service-connected disability.  However, the issue of entitlement to TDIU has not been developed nor considered by the RO in the first instance.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication.

The remaining issue of entitlement to a compensable disability rating for hemorrhoids was addressed in a rating decision rendered in June 2014; the Veteran expressed timely disagreement with the decision in July 2014.  However, the RO did not issue a statement of the case on this issue.  Therefore, a remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the AOJ should return the claims file to the Board for this issue only if the Veteran perfects appeals in a timely manner.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should also furnish the Veteran with a Statement of the Case for the issue of entitlement to a compensable disability rating for hemorrhoids. 

2 .With respect to the TDIU claim, send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the criteria needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information. 

3. Thereafter, and after undertaking any additional development deemed necessary as a result of information provided by the Veteran, readjudicate the issue of TDIU.  If the benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


